ON MOTION FOR REHEARING
DICE, Judge
We have again reviewed the record in the light of appellant’s *640motion for rehearing and remain convinced that the court’s action in refusing to strike the testimony admitted without objection with reference to appellant’s statements before the grand jury does not.present reversible error. The cases of Deckerd v. State, 88 Tex. Cr. R. 132, 225 S.W. 166, and Bussey v. State, 147 Tex. Cr. R. 447, 181 S.W. 2d 94, relied upon by appellant, are not controlling because the testimony in these cases was admitted over timely objection of the accused. We remain of the opinion that the court’s failure to grant a mistrial after the State’s witness volunteered information that appellant had taken a lie detector test does not present reversible error in view of the admission of other and similar testimony regarding the test without objection.
The motion for rehearing is overruled.
Opinion approved by the Court.